COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        Rolando Acevedo, et al., v. The O’Quinn Law Firm, et al.

Appellate case number:      01-14-00138-CV

Trial court case number:    392,247-416

Trial court:                Probate Court Number 2 of Harris County

       On December 23, 2014, this Court’s Order of Abatement granted the intervenors-
appellants’ “Unopposed Second Motion to Abate Appeal Pending Settlement Approval”
until March 20, 2015, and stated that this appeal would be reinstated on March 23, 2015,
absent another motion. On March 17, 2015, appellants filed an “Unopposed Third
Motion to Abate Appeal Pending Settlement Approval” for another 90 days until June 20,
2015. Appellants explain that, since the last update, finalizing the release has been
delayed by the large number of lawyer-defendants and their counsel. However,
appellants contend that a third 90-day abatement is necessary because “the Parties are
confident that a final formal release will be forthcoming relatively soon,” and then “the
releases will be sent to Appellants as well as all other clients connected to this suit
(approximately 1075 clients),” which will take about 60-90 days to complete, and then
appellants expect to dismiss this appeal. Because appellants state that there are now
about 1,075 total clients involved, their unopposed third motion to abate is granted.
       Accordingly, this appeal’s abatement is continued. However, counsel is instructed
to update this Court regarding the status of settlement every thirty days from the date
of this order. Unless otherwise advised via motion to extend the abatement, which will
not be granted absent extraordinary circumstances, or a motion to dismiss the appeal,
the Court will reinstate this appeal on June 22, 2015. Upon reinstatement, appellants’
brief will be due July 22, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: March 26, 2015